































INVESTAR HOLDING CORPORATION
2017 LONG-TERM INCENTIVE COMPENSATION PLAN
 






--------------------------------------------------------------------------------






INVESTAR HOLDING CORPORATION
2017 LONG-TERM INCENTIVE COMPENSATION PLAN


TABLE OF CONTENTS


Section 1 - Purpose
1
Section 2 - Definitions
1
Section 3 - Adoption; Reservation of Shares; Maximum Awards
4
 
Adoption and Effective Date
4
 
Duration
4
 
Number and Type of Shares
5
 
Share Counting
5
 
Adjustments
5
Section 4 - Administration
5
 
Composition of the Committee
5
 
Power and Authority
6
 
Decisions Final
6
 
Limitations on Grants and Awards
6
 
Limits on Incentives
6
 
No Liability
7
Section 5 - Participation
7
 
Eligibility
7
 
No Continued Employment
7
Section 6 - Options
7
 
Grant of Options
7
 
Incentive Stock Options
7
 
Effect of Separation From Service
8
 
Expiration
8
 
Manner of Exercise
8
 
No Rights as Stockholder
9
Section 7 - Restricted Stock
9
 
General Provisions
9
 
Enforcement of Restrictions
9
 
Dividends Payable During Restriction Period
9
 
Lapse of Restrictions
10
 
Effect of Separation From Service
10
 
Shareholder Rights
10
Section 8 - Restricted Stock Units
10
 
Credit
10
 
Dividend Equivalents
11
 
Effect of Separation From Service
11
 
Settlement
11



i

--------------------------------------------------------------------------------





 
Not a Stockholder
11
Section 9 - Stock Appreciation Rights
11
 
General Provisions
11
 
Manner of Exercise
12
 
Determination of Settlement Amount
12
 
Effect of Separation From Service
12
 
No Dividend Equivalent Rights
12
Section 10 - Other Stock-Based Awards
12
 
General Provisions
12
 
Dividend Equivalent Accounts
12
Section 11 - Performance Awards
13
Section 12- Non-Employee Directors
13
 
Stock In Lieu of Compensation
13
 
Other Grants and Awards
13
Section 13 - General Provisions
13
 
Amendment and Termination
13
 
Transferability of Incentives
14
 
Withholding
14
 
Change in Control
14
 
Additional Legal Requirements
15
 
Fractional Shares
15
 
Certificates
15
 
Additional Holding Period
15
 
Governing Law
16
 
Other Benefits
16
 
No Limit on Other Compensation Arrangements
16
 
Status
16
 
Code Section 409A
16
 
Incentive Agreements
16
 
Clawback
16







ii

--------------------------------------------------------------------------------






INVESTAR HOLDING CORPORATION
2017 LONG-TERM INCENTIVE COMPENSATION PLAN


Investar Holding Corporation, a corporation organized and existing under the
laws of the State of Louisiana (the “Company”), hereby establishes this 2017
Long-Term Incentive Compensation Plan (the “Plan”).


Section 1 - Purpose


This Plan provides for the grant or award of compensation related to the
Company’s Common Stock (as defined below), which compensation is intended to
align the financial interests of the recipients thereof with the interests of
the Company and its shareholders.



Section 2 - Definitions


2.1
Affiliate means the Bank and any other corporation or other form of entity of
which the Company owns, from time to time, directly or indirectly, at least 80%
of the total combined voting power of all classes of stock or other equity
interests.



2.2
Award Date means the date on which the Committee makes an award of Restricted
Stock or Restricted Stock Units hereunder.



2.3
Bank means Investar Bank.



2.4
Base Amount means the dollar denominated amount with respect to which the value
of a SAR is measured.



2.5
Board or Board of Directors means the Board of Directors of the Company.



2.6
Cause, unless otherwise specified in an employment or similar agreement between
a Participant and the Company or an Affiliate, means that a Participant has:



a.
Committed an intentional act of fraud, embezzlement or theft in the course of
employment or otherwise engaged in any intentional misconduct which is
materially injurious to the financial condition or business reputation of the
Company or its Affiliates;



b.
Committed intentional damage to the property of the Company and its Affiliates
or committed intentional wrongful disclosure of proprietary information or
confidential information, which is materially injurious to the financial
condition or business reputation of the Company or its Affiliates;



c.
Been convicted with no further possibility of appeal, or entered a guilty or
nolo contendere plea, for a felony or a crime involving moral turpitude;



d.
Willfully and substantially refused to perform the essential duties of his or
her position after written notice from the Company; or



e.
Intentionally, recklessly or negligently violated any material provision of any
code of conduct or ethics or equivalent code or policy of the Company or the
Bank that is applicable to the Participant.



The Committee, in its discretion, shall determine whether any Separation from
Service is on account of Cause as defined herein, provided that no act or
failure to act will be deemed “intentional” if it is due primarily to an error
in judgment, but will be deemed “intentional” only if done or omitted to be done
by a Participant not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company or an Affiliate.




1

--------------------------------------------------------------------------------





2.7
Change in Control means and shall be deemed to occur upon the consummation of a
Change in Equity Ownership, a Change in Effective Control, a Change in the
Ownership of Assets or a Change by Merger. For this purpose:



a.
A “Change in Equity Ownership” means that a person or group acquires, directly
or indirectly in accordance with Code Section 318, more than 50% of the
aggregate fair market value or voting power of the capital stock of the Company,
including for this purpose capital stock previously acquired by such person or
group; provided, however, that once any person or group acquires more than 50%
of the aggregate fair market value or voting power of the Company’s capital
stock, additional acquisitions by such person or group shall not be deemed to
constitute an additional Change in Control hereunder.



b.
A “Change in Effective Control” means that a majority of the members of the
Board of Directors is replaced during any 12-month period, whether by
appointment or election, without endorsement by a majority of the members of the
Board then serving prior to the date of such appointment or election.



c.
A “Change in the Ownership of Assets” means that any person or group acquires,
or has acquired in a series of transactions during the immediately preceding
12-month period ending on the date of the most recent acquisition, all or
substantially all of the assets of the Company.



d.
A “Change by Merger” means that the Company shall consummate a merger or
consolidation or similar transaction with another corporation or entity, unless
as a result of such transaction, more than 50% of the then outstanding voting
securities of the surviving or resulting corporation or entity shall be owned in
the aggregate by the former shareholders of the Company, and the voting
securities of the surviving or resulting corporation or entity are owned in
substantially the same proportion as the common stock of the Company was
beneficially owned before such transaction.



Notwithstanding the above and solely with respect to any Incentive that
constitutes “deferred compensation” subject to Section 409A and that is payable
on account of a Change in Control (including any installments or stream of
payments that are accelerated on account of a Change in Control), a Change in
Control shall occur only if such event also constitutes a “change in the
ownership,” “change in effective control,” and/or a “change in the ownership of
a substantial portion of assets” of the Company as those terms are defined under
Treasury Regulation §1.409A-3(i)(5), but only to the extent necessary to
establish a time or form of payment that complies with Section 409A, without
altering the definition of Change in Control for purposes of determining whether
a Participant’s rights to such Award become vested or otherwise unconditional
upon the Change in Control.


2.8
Code means the Internal Revenue Code of 1986, as amended.



2.9
Committee means the Compensation Committee of the Board of Directors.



2.10
Common Stock means $1.00 par value per share common stock issued by the Company.



2.11
Disability means that a Participant is (a) eligible to receive Social Security
disability benefits, or (b) actually receiving long-term disability benefits
under a separate welfare benefit plan maintained by the Company or its
Affiliates.



2.12
Effective Date means the date this Plan is approved by the Company’s
Shareholders.



2.13
Employee means a regular, common law employee of the Company, the Bank or
another Affiliate, including officers, determined in accordance with the
Company’s standard personnel policies and practices.



2.14
Exchange Act means the Securities Exchange Act of 1934, as amended.



2.15
Exercise Price means the per share price at which an Option may be exercised.



2

--------------------------------------------------------------------------------







2.16
Fair Market Value means the closing sales price of a share of Common Stock as
quoted on a national securities exchange or other recognized system of reporting
as of the date specified herein; if no Common Stock is traded on such date, then
Fair Market Value shall be determined as of the immediately preceding date on
which Common Stock last traded or was reported. If Common Stock is not traded or
reported on any such national securities exchange or system of reporting, then
Fair Market Value shall be determined by the Board or its designee in accordance
with the provisions of Code Section 409A.



2.17
Good Reason means either of the following (without Participant’s express written
consent): (i) a material diminution in Participant’s base salary as of the day
immediately preceding the Change in Control or (ii) the Company’s requiring
Participant to be based at any office or location more than 35 miles from
Participant’s principal office or location as of the day immediately preceding
the Change in Control. Notwithstanding the foregoing, a Participant shall not
have the right to terminate the Participant’s employment hereunder for Good
Reason unless (1) within 30 days of the initial existence of the condition or
conditions giving rise to such right Participant provides written notice to the
Company of the existence of such condition or conditions, and (2) the Company
fails to remedy such condition or conditions within 30 days following the
receipt of such written notice (the “Cure Period”). If any such condition is not
remedied within the Cure Period, Participant must terminate Participant’s
employment with the Company within a reasonable period of time, not to exceed 30
days, following the end of the Cure Period. Notwithstanding the foregoing, if a
Participant is subject to an effective employment or change in control agreement
with the Company or an Affiliate that contains a definition of “Good Reason,”
then in lieu of the foregoing definition, for purposes of Incentives under this
Plan, “Good Reason” shall have the meaning specified in such other agreement.



2.18
Grant Date means the date on which an Incentive is granted hereunder.



2.19
Incentive means a right to purchase or receive shares of Common Stock or cash in
accordance with the terms of this Plan. An Incentive may be granted or awarded
in the form of Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Other Stock-Based Awards, or a combination thereof.



2.20
Incentive Agreement means the agreement between a Participant and the Company or
notice from the Company containing the terms and conditions applicable to each
Incentive granted or awarded hereunder.



2.21
Incentive Stock Option or ISO means an option to purchase shares of Common Stock
which meets the requirements of Code Section 422 and is granted in accordance
with Section 6.2 hereof.



2.22
Ledger Account means the bookkeeping account established by the Company to which
RSUs or Other Stock-Based Awards and additional amounts may be credited.



2.23
Non-Employee Director means a member of the Board of Directors who is not also
an Employee of the Company, the Bank or an Affiliate.



2.24
Nonqualified Stock Option means an option to purchase shares of Common Stock
granted in accordance with the terms of Section 6.1 hereof.



2.25
Other Stock-Based Awards means any right or award granted under Section 10
hereof.



2.26
Option means an Incentive Stock Option or a Nonqualified Stock Option.



2.27
Participant means an Employee, Non-Employee Director or Consultant who is
granted or awarded an Incentive under this Plan.





3

--------------------------------------------------------------------------------





2.28
Performance Cycle means a period of time selected by the Committee over which
the achievement of one or more Performance Objectives will be measured for
purposes of determining a Participant’s right to an Incentive that vests or pays
out based on achievement of Performance Objectives. Performance Cycles may be of
varying and overlapping durations, at the discretion of the Committee.



2.29
Performance Objectives means performance criteria designated by the Committee to
be achieved during a designated Performance Cycle. Such objectives may relate to
the business and affairs of the Company, the Bank, another Affiliate, or a
division, department, unit or profit center of the Company, the Bank or an
Affiliate, including, without limitation: (a) the attainment of goals related to
the Company’s earnings per share (EPS), whether or not calculated on a fully
diluted basis; (b) earnings before interest and taxes (EBIT); (c) return on
equity (ROE); (d) return on investment (ROI); (e) return on invested capital
(ROIC); (f) return on assets (ROA); (g) growth in net income; (h) growth in
market share; (i) growth in loans; (j) appreciation in the price of Common
Stock, whether with or without reinvested dividends, the (k) completion of
strategic objectives, or (l) shareholder returns. Performance Objectives may be
expressed with respect to the performance of the Company, the Bank and/or its
Affiliates, as compared to a designated peer group or with respect to the
completion of strategic objectives on an individual basis.



2.30
Restricted Stock means an award of Common Stock subject to restrictions on
transfer or forfeiture as set forth in Section 7 hereof.



2.31
Restricted Stock Unit or RSU means a bookkeeping credit representing a share of
Common Stock.



2.32
Restriction Period means the period during which Restricted Stock is subject to
forfeiture restrictions on transfer or similar conditions.



2.33
Retirement means that a Participant voluntarily Separates from Service after he
or she has attained age 60 and completed not less than five years of service
with the Company, the Bank or another Affiliate.



2.34
Separation Date or Separation from Service or words of similar import means the
later of the date on which (a) a Participant’s employment with the Company and
its Affiliates ceases, or (b) the Company and such Participant reasonably
anticipate that he or she will perform no further services for the Company and
its Affiliates, whether as a common law employee or independent contractor.
Notwithstanding the foregoing, a Participant may be deemed to have Separated
from Service if he or she continues to provide services to the Company or an
Affiliate after a separation event or other change in status, whether as an
employee or an independent contractor, provided such continuing services are not
more than 20% of the average level of services performed by such Participant
during the 36-month period immediately preceding such separation event or
change.



2.35
Stock Appreciation Right or SAR means a right, the value of which is based upon
the appreciation of Common Stock and is granted in accordance with Section 9
hereof.




Section 3 - Adoption; Reservation of Shares; Maximum Awards



3.1
Adoption and Effective Date. This Plan shall be effective upon the Effective
Date.




3.2
Duration. This Plan shall commence on its Effective Date and shall remain in
effect until (a) all Incentives granted or awarded hereunder have been satisfied
by the issuance of shares of Common Stock or cash payments or a combination
thereof, or such Incentives have expired, otherwise terminated or been
forfeited, or (b) restrictions or other Performance Objectives imposed on shares
of Common Stock have been satisfied or lapsed. No Incentive shall be granted or
awarded hereunder ten years after the Effective Date.





4

--------------------------------------------------------------------------------






3.3
Number and Type of Shares. Subject to adjustment as provided in Sections 3.4 and
3.5 hereof, a maximum of 600,000 shares of Common Stock shall be reserved for
issuance under the Plan, which shares may be authorized and unissued shares,
issued shares held as treasury shares or shares acquired on the open market or
through private purchase.




3.4
Share Counting. The number of shares of Common Stock available for grant, award,
transfer, issuance or other payment under the Plan shall be adjusted as follows:



a.
To the extent any shares of Common Stock covered by an Option or SAR granted
under the Plan are not delivered to a Participant or permitted transferee
because the Incentive is forfeited or canceled, or shares are not delivered
because an Incentive is paid or settled in cash, such shares shall not be deemed
to have been delivered for purposes of determining the maximum number of shares
available for delivery under this Plan and such shares may again be issued under
the Plan. Awards that by their terms may only be settled in cash shall have no
effect on the Plan limit in Section 3.3.



b.
In the event that shares issued as an Incentive under the Plan are forfeited or
reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited or reacquired shares may again be issued under the Plan.



c.
The following shares may not again be made available for issuance as Incentives
under the Plan: (i) shares delivered or withheld in payment of the exercise of
an Option, (ii) shares delivered or withheld from payment of an Incentive to
satisfy tax obligations with respect to the Incentive, and (iii) shares
repurchased on the open market with the proceeds of the exercise price of an
Option.



d.
With respect to SARs, if the SAR is payable in shares of Common Stock, all
shares to which the SARs relate are counted against the Plan limits, rather than
the net number of shares delivered upon exercise of the SAR.




3.5
Adjustments. In the event of any merger, consolidation or reorganization of the
Company with another entity there shall be substituted for each of the shares of
Common Stock then subject to the Plan the number and kind of shares of stock or
other securities to which the holders of Common Stock are entitled in the
transaction. In the event of any recapitalization, stock dividend, stock split,
combination of shares or other change in the number of shares of Common Stock
then outstanding for which the Company does not receive consideration, the
number of shares of Common Stock then subject to the Plan shall be adjusted in
proportion to the change in outstanding shares of Common Stock. In the event of
any such substitution or adjustment, the Exercise Price of any Option,
Performance Objectives applicable to any Incentive, and the shares of Common
Stock issuable pursuant to any Incentive shall be adjusted or substituted, as
the case may be, such adjustment or substitution to be determined by the
Committee to the extent necessary to prevent the dilution or enlargement
thereof.




Section 4 - Administration



4.1
Composition of the Committee. This Plan shall be administered by the Committee,
provided, however, that: (a) the Board may act in lieu of the Committee as to
any matter hereunder; and (b) any grant or award by the Committee may be made
subject to the ratification or approval of the Board. When acting, the Board
shall function as the Committee and possess all power and authority granted to
the Committee hereunder.





5

--------------------------------------------------------------------------------






4.2
Power and Authority. In addition to the power and authority set forth elsewhere
in this Plan, the Committee shall have the discretionary power and authority to:
(a) designate Participants hereunder; (b) grant or award Incentives, including
the determination of the terms and conditions thereof; (c) construe and
interpret the provisions of the Plan and any Incentive Agreement or other form
or writing related thereto; (d) establish and adopt rules, regulations, and
procedures relating to the Plan and the grant or award of Incentives hereunder;
(e) interpret, apply and construe such rules, regulations and procedures; (f)
accelerate any service-related vesting period or extend the exercise period
applicable to any Incentive granted or awarded hereunder, subject to any
expiration requirement imposed hereunder; and (g) make any other determination
which it believes necessary or advisable for the proper administration of the
Plan.



The Committee may delegate to the appropriate officers and employees of the
Company or an Affiliate the performance of one or more of its ministerial duties
hereunder. Subject to the terms of the Plan and applicable law, the Committee
may further delegate to the Company’s Chief Executive Officer the authority,
subject to such terms and limitations as the Committee shall determine, to grant
and set the terms of, to cancel, modify, or waive rights with respect to, or to
alter, discontinue, suspend, or terminate Incentives held by Participants who
are not officers or directors of the Company for purposes of Section 16 of the
Exchange Act, or any successor section thereto; provided, however, that the per
share exercise price of any Option or SAR granted under by such officer shall be
equal to or greater than the Fair Market Value of a share of Common Stock on the
later of the Grant Date or the date the Participant’s employment with or service
to the Company commences.



4.3
Decisions Final. Decisions, interpretations and actions of the Committee
concerning matters related to the Plan shall be final and conclusive on the
Company and its Affiliates and Participants and their beneficiaries or heirs.
Determinations may be made selectively among Participants who receive or are
eligible to receive Incentives hereunder, whether or not such Participants are
similarly situated.




4.4
Limitations on Grants and Awards. Notwithstanding any provision of this Plan to
the contrary and unless otherwise permitted under applicable law or rules and
regulations:



a.
To the extent that a grant or award hereunder is intended to be an exempt
transaction under Rule 16b-3 promulgated under the Exchange Act, each acting
member of the Committee shall be a “non-employee director” within the meaning of
such rule; and



b.
To the extent that a grant or award hereunder is intended to satisfy the
requirements of Section 162(m) of the Code, any action with respect to such
grant or award shall be made solely by members of the Committee who are deemed
to be “outside directors” within the meaning of Section 162(m) of the Code.




4.5
Limits on Incentives.



a.
Except with respect to awards to Non-Employee Directors, the maximum number of
shares of Common Stock that may be covered by Incentives, including Options and
SARs, granted under the Plan to any Participant during a calendar year shall be
100,000 shares, and the maximum number of shares that may be covered by
Incentives granted under the Plan to a Non-Employee Director during a calendar
year shall be 30,000. In addition, the maximum value of an Other Stock-Based
Award (or other Incentive) that is denominated in dollars (whether or not paid
in Common Stock) scheduled to be paid out to any one Participant in a calendar
year shall be $1,000,000. The foregoing provision shall be construed in a manner
consistent with Section 162(m) of the Code.





6

--------------------------------------------------------------------------------





b.
Participants who are granted Incentives will be required to continue to provide
services to the Company (or an Affiliate) for not less than one-year following
the Grant Date in order for any such Incentives to fully or partially vest or be
exercisable (subject to the Committee’s discretion to accelerate the
exercisability of such Incentives in connection with a Separation from Service
or pursuant to Section 13.4). Notwithstanding the foregoing, Incentives related
to up to 30,000 of the shares reserved for issuance under the Plan pursuant to
Section 3.3 may provide for vesting, partially or in full, in less than
one-year.




4.6
No Liability. The members of the Committee, including any officer or Employee
acting at the request or direction of the Committee, shall have no liability to
any Participant or other person for any action taken or omitted to be taken
hereunder or any determination made in good faith in accordance with the terms
of the Plan or any Incentive Agreement.




Section 5 - Participation



5.1
Eligibility. Employees and consultants of the Company and its Affiliates shall
be eligible to receive Incentives under this Plan, when designated by the
Committee, and may be designated hereunder individually or by groups or
categories, in the discretion of the Committee.



Non-Employee Directors shall be eligible to participate in the Plan. Members of
the boards of directors of any Affiliate may be eligible to participate
hereunder, when designated by the Committee.



5.2
No Continued Employment. No Participant shall have any right to continue in the
employ of the Company or an Affiliate for any period of time or any right to
continue his or her present or any other rate of compensation on account of the
grant or award of an Incentive or the issuance of Common Stock or other form of
payment hereunder.




Section 6 - Options



6.1
Grant of Options. The Committee may grant Options to such Participants as it may
designate, from time to time, subject to the following:



a.
The Exercise Price shall be designated on the Grant Date and shall not be less
than Fair Market Value as of such date.



b.
The number of shares of Common Stock subject to an Option shall be designated on
the Grant Date.



c.
The term of each Option shall be designated on the Grant Date, but shall not be
longer than ten years, measured from such date.



d.
Each Option shall be exercisable at such time or times during its term as may be
determined by the Committee, subject to Section 4.5(b).



e.
The exercise of each Option may be further subject to such Performance
Objectives, service vesting conditions or other terms and limitations as the
Committee deems appropriate.




6.2
Incentive Stock Options. If an Incentive Stock Option is granted hereunder
before this Plan is approved by a majority of the Company’s shareholders as
contemplated under Code Section 422, the status of such Option as an ISO
hereunder shall be contingent upon such timely approval. All shares of Common
Stock reserved hereunder may be granted in the form of Incentive Stock Options.



The Committee may designate an Option granted hereunder as an Incentive Stock
Option, in which event such Option shall be further subject to the following:


7

--------------------------------------------------------------------------------







a.
Such designation shall be made on the Grant Date;



b.
No ISO shall be granted to a Participant hereunder if the aggregate Fair Market
Value of Common Stock with respect to which such ISO is first exercisable during
any calendar year (under this Plan and any other plans of the Company and its
Affiliates) exceeds $100,000;



c.
No ISO shall be granted to any Participant who owns, directly or indirectly,
more than 10% of the total combined voting power of all classes of stock of the
Company (determined in accordance with Code Section 424), unless the exercise
price of such option is not less than 110% of Fair Market Value, determined on
the Grant Date, and the expiration of such Option is five years measured from
the Grant Date;



d.
No ISO shall be granted to a consultants or Non-Employee Director; and



e.
An ISO granted hereunder shall be subject to such additional terms and
conditions as the Committee deems necessary or advisable, consistent with the
provisions of Code Section 422 and the regulations promulgated thereunder.



An ISO granted hereunder shall automatically be deemed a Non-qualified Option to
the extent that the requirements imposed hereunder, or under Code Section 422,
are not satisfied, whether with respect to the grant or exercise of such Option
or the disposition of Common Stock acquired upon the exercise thereof.



6.3
Effect of Separation From Service. Unless otherwise provided in an Incentive
Agreement, if a Participant Separates from Service, Options granted hereunder,
to the extent vested and exercisable as of such separation, shall be and remain
exercisable until the earlier of the date on which any such Option would
otherwise expire or:



a.
One-year following the date of the Participant’s death or Disability or
Retirement; or



b.
Sixty days following a Participant’s involuntary Separation from Service without
Cause or voluntary Separation from Service.



If a Participant’s Separation from Service is involuntary on account of Cause,
then notwithstanding any provision of this Plan or any form or agreement to the
contrary, Options granted hereunder, whether or not then vested, shall be deemed
canceled and forfeited as of such Participant’s Separation Date, without the
requirement of notice or the payment of compensation.



6.4
Expiration. To the extent not exercised within the period or periods prescribed
hereunder, Options shall expire and be deemed forfeited to the Company.




6.5
Manner of Exercise. An Option shall be exercised, in whole or in part, by
providing written notice to the Company, specifying the number of shares of
Common Stock to be purchased and accompanied by the full Exercise Price for such
shares, such notice to be provided in the form designated by the Committee for
such purpose. Unless otherwise limited in an Incentive Agreement, the Exercise
Price shall be payable, in the discretion of each Participant: (a) in the form
of cash (including cash equivalents); (b) by delivery of previously acquired
shares of Common Stock (whether mature or otherwise), including by means of
attestation; (c) by the withholding of shares otherwise issuable upon exercise;
or (d) by combination thereof. The Committee, in its discretion, may designate
such other manner of exercise as the Board deems appropriate, from time to time.
Common Stock tendered in payment of the Exercise Price, or withheld in
consideration of such price, shall be valued at Fair Market Value as of the date
of exercise.





8

--------------------------------------------------------------------------------





Unless otherwise provided by the Committee in an Incentive Agreement, a
Participant may exercise Options and contemporaneously sell the shares of Common
Stock acquired thereby pursuant to a brokerage or similar arrangement, provided
that the proceeds thereof are irrevocably applied to the payment of the Exercise
Price of the shares.



6.6
No Rights as Stockholder. Prior to the issuance of shares of Common Stock upon
the exercise of an Option, a Participant shall have no rights as a stockholder
with respect to the shares subject to such Option, including the right to vote
or to receive dividends.




Section 7 - Restricted Stock



7.1
General Provisions. The Committee may award shares of Restricted Stock to such
Participants as it may designate, from time to time, subject to the following
terms and conditions:



a.
The number of shares of Restricted Stock subject to such award shall be
determined by the Committee on the Award Date;



b.
The Committee shall determine the consideration to be paid for such stock, if
any;



c.
The Committee shall designate a Restriction Period, subject to Section 4.5(b),
during which shares of Restricted Stock awarded hereunder shall be subject to
such terms, conditions and restrictions the Committee, in its discretion, may
determine, including, without limitation, restrictions on transfer or other
disposition, forfeiture provisions, and/or restrictions based upon the
achievement of Performance Objectives; and



d.
Unless otherwise provided by the Committee in an Incentive Agreement, during a
Restriction Period shares of Restricted Stock awarded hereunder shall not be
sold, assigned, transferred, pledged, or otherwise disposed of or encumbered,
whether voluntarily or involuntarily.




7.2
Enforcement of Restrictions. Restricted Stock awarded hereunder may be
certificated or issued in book entry form, in the discretion of the Committee;
provided that:



a.
Any such shares shall be legended, or subject to legend, to reflect any
restrictions imposed in accordance with the provisions of Section 7.1 hereof;



b.
To the extent such shares are certificated, the Committee may further require
that such shares be deposited in escrow with the Company; and



c.
The Committee may require with respect to such shares and as a condition of the
award thereof that a Participant deliver to the Company a stock power endorsed
in blank, pending the lapse of such restrictions or the expiration of the
Restriction Period.




7.3
Dividends Payable During Restriction Period. If the Restriction Period
applicable to any award hereunder exceeds 12 months, the Committee may provide
that cash dividends payable on shares of Restricted Stock shall be allocated to
a Ledger Account pending the lapse of such period, at which time the balance of
such account shall be settled, and any amount not vested shall be forfeited;
such settlement to be made in the form of cash or Common Stock, without
liability for interest or gain thereon, as determined by the Committee.



Notwithstanding anything to the contrary herein, if the vesting of the shares of
Restricted Stock is based upon the achievement of Performance Objectives, any
and all cash and stock dividends payable on the shares of Restricted Stock shall
not be paid currently, but shall accrue and remain subject to the achievement of
the Performance Objective applicable to the underlying shares of Restricted
Stock.




9

--------------------------------------------------------------------------------






7.4
Lapse of Restrictions. The Committee shall notify each affected Participant at
the end of each Restriction Period as to the number of shares of Common Stock
with respect to which restrictions shall be deemed lapsed or Performance
Objectives shall be deemed attained. The number of shares of Common Stock with
respect to which such lapse or attainment has occurred shall then be delivered
to each affected Participant free of restriction, or the Committee may cause
such delivery to be made in book entry form.




7.5
Effect of Separation From Service. Unless otherwise provided in an Incentive
Agreement, if a Participant Separates from Service during a Restriction Period:



a.
If such separation is on account of Retirement, death, Disability or involuntary
termination by the Company without Cause and Restricted Stock is then subject to
the attainment of Performance Objectives, such objectives shall be deemed
satisfied with respect to (i) the number of shares of Restricted Stock with
respect to which Performance Objectives are actually satisfied, determined at
the end of the applicable Performance Cycle, multiplied by (ii) a fraction, the
numerator of which is the number of days in such cycle prior to such
Participant’s Separation Date and the denominator of which is the total number
of days in such cycle. Shares of Common Stock subject to certification or
delivery hereunder shall be certificated or otherwise delivered at the time
prescribed in Section 7.5 hereof.



b.
If such separation is on account of death, Disability or involuntary termination
by the Company without Cause and Restricted Stock is then subject to forfeiture
based only upon such Participant’s service, then a portion of the shares of
Restricted Stock shall vest as of the Participant’s Separation Date, calculated
as follows: the number of shares subject to such award shall be multiplied by a
fraction (i) the numerator of which is the number of days in such period prior
to such Participant’s Separation Date, and (ii) the denominator of which is the
total number of days in such period. Shares of Common Stock subject to
certification or delivery hereunder shall be certificated and delivered as soon
as practicable after the Participant’s Separation Date.



c.
If such separation is not on account of a reason specified in subparagraph (a)
or (b) hereof, Restricted Stock shall be deemed cancelled and forfeited to the
Company as of the affected Participant’s Separation Date.




7.6
Shareholder Rights. Subject to any restrictions or limitations imposed in an
Incentive Agreement or as otherwise provided in Section 7.3 hereof, each
Participant receiving an award of Restricted Stock hereunder shall have the full
voting rights of a stockholder with respect to such shares during any
Restriction Period in which the shares are subject to Performance Objectives or
forfeiture or other restrictions on transfer and shall receive dividends with
respect thereto; provided, however, that if the vesting of the shares of
Restricted Stock is based upon the achievement of Performance Objectives, any
and all cash and stock dividends payable on the shares of Restricted Stock shall
not be paid currently, but shall accrue and remain subject to the achievement of
the Performance Objective applicable to the underlying shares of Restricted
Stock.




Section 8 - Restricted Stock Units



8.1
Credit. The Committee may credit Restricted Stock Units to a Ledger Account
maintained for a Participant hereunder, subject to the following terms and
conditions:



a.
The number of RSUs shall be determined by the Committee on an Award Date and
shall be subject to adjustment as provided in Section 3.5 hereof;



b.
The settlement or other vesting of RSUs shall be subject to such Performance
Objectives, service vesting conditions, subject to Section 4.5(b), and/or other
restrictions as the Committee deems appropriate; and





10

--------------------------------------------------------------------------------





c.
Units and other amounts credited to a Ledger Account, including vested units or
amounts, shall be settled as of the date designated by the Committee on the
Award Date (the “Settlement Date”).




8.2
Dividend Equivalents. During any period in which RSUs are credited to a Ledger
Account, the Committee may provide: (a) that an amount equal to any cash
dividends payable with respect to Common Stock represented by such units shall
be credited to such account as of each dividend payment date; and/or (b) that
any stock dividend, stock split or other recapitalization shall be reflected in
the credits made to such Ledger Account and settled in accordance with the
provisions of Section 7.3 hereof.



Notwithstanding anything to the contrary herein, if the vesting of the RSUs is
based upon the achievement of Performance Objectives, any and all cash and stock
dividends payable on the underlying shares of Common Stock shall not be paid
currently, but shall accrue and remain subject to the achievement of the
Performance Objective applicable to the underlying RSUs.



8.3
Effect of Separation From Service. Unless otherwise provided in an Incentive
Agreement, if a Participant Separates from Service with the Company and its
Affiliates prior to the Settlement Date, his or her Ledger Account shall be
settled in the manner applicable to Restricted Stock set forth in Section 7.5
hereof, if permitted under Section 409A of the Code.




8.4
Settlement. Except on account of a Separation from Service, the settlement of
RSUs and other amounts credited to a Ledger Account shall be made as of the
Settlement Date in accordance with the terms and conditions imposed by the
Committee. When any such RSU or other amount becomes subject to settlement, the
affected Participant shall be entitled to receive a distribution in such form,
which may include shares of Common Stock, Restricted Stock, cash or a
combination thereof, as the Committee shall determine and in accordance with the
requirements of Section 409A.




8.5
Not a Stockholder. The allocation of units or other amounts to a Ledger Account
shall not entitle a Participant to exercise the rights of a stockholder of the
Company, until the issuance of shares of Common Stock with respect thereto.




Section 9 - Stock Appreciation Rights



9.1
General Provisions. The Committee may grant Stock Appreciation Rights to such
Participants as it may designate, from time to time, subject to the following:



a.
Each SAR granted hereunder shall relate to the number of shares of Common Stock
designated by the Committee on the Grant Date.



b.
The Base Amount of each SAR shall be determined by the Committee on the Grant
Date and shall not be less than the Fair Market Value of a share of Common Stock
determined as of such date.



c.
The exercise of each SAR shall be subject to such Performance Objectives,
service vesting, subject to Section 4.5(b), or other conditions as the Committee
deems appropriate and shall be imposed on the Grant Date.



d.
The term of each SAR granted hereunder shall not exceed ten years, after which
time any portion of the SAR that remains unexercised, whether or not then
vested, shall expire and be canceled and forfeited to the Company.





11

--------------------------------------------------------------------------------






9.2
Manner of Exercise. A SAR may be exercised, in whole or in part, by giving
written notice to the Committee, specifying the number of SARs to be exercised.
Upon the receipt of such notice, and subject to the limitations and requirements
set forth in Section 6.7 hereof, the Committee shall promptly thereafter deliver
to the affected Participant shares of Common Stock, shares of Restricted Stock,
cash or a combination thereof, as determined in its discretion, having a Fair
Market Value equal to the Settlement Amount.




9.3
Determination of Settlement Amount. The amount payable to any Participant on
account of the exercise of his or her SARs shall be determined by multiplying:



a.
The number of shares of Common Stock with respect to which such SAR is
exercised; by



b.
The excess of the Fair Market Value of a share of Common Stock on the exercise
date over the Base Amount.




9.4
Effect of Separation From Service. Unless otherwise specified by the Committee,
a SAR granted hereunder shall be exercisable only while a Participant is an
Employee or consultant of the Company or an Affiliate and thereafter in
accordance with the provisions of Section 6.3 hereunder.




9.5
No Dividend Equivalent Rights. Participants holding SARs shall not be entitled
to any dividend equivalent rights for any period of time prior to exercise of
the SAR.




Section 10 - Other Stock-Based Awards



10.1
General Provisions. The Committee may grant Other Stock-Based Awards to such
Participants as it may designate, from time to time. Other Stock-Based Awards
are awards not specified in Sections 6 through 9 of this Plan, the value of
which is based in whole or in part on the value of shares of Common Stock. Other
Stock-Based Awards may be awards of shares or may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares (including, without limitation, securities convertible or exchangeable
into or exercisable for shares of Common Stock), as deemed by the Committee
consistent with the purposes of the Plan. The settlement or other vesting of
Other Stock-Based Awards shall be subject to such Performance Objectives,
service vesting conditions, subject to Section 4.5(b), and/or other restrictions
as the Committee deems appropriate. The Committee shall determine other terms
and conditions of any such Other Stock-Based Award, and may provide that such
awards would be payable in whole or in part in cash.




10.2
Dividend Equivalent Accounts. Subject to the terms and conditions of this Plan
and the applicable Incentive Agreement, the Committee may determine to pay
dividend equivalent rights with respect to an Other Stock-Based Award, in which
case, unless determined by the Committee to be paid currently, the Company shall
establish a Ledger Account for the Participant and reflect in that account any
securities, cash or other property comprising any dividend or property
distribution with respect to the shares underlying each such award.
Notwithstanding anything to the contrary herein, if the vesting of the Other
Stock-Based Award is based upon the achievement of Performance Objectives, any
and all cash and stock dividends payable on the underlying shares of Common
Stock shall not be paid currently, but shall accrue and remain subject to the
achievement of the Performance Objective applicable to the underlying award.





12

--------------------------------------------------------------------------------






Section 11 - Performance Awards. The Committee, in its sole discretion, may
determine whether an Incentive is intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code. The Committee
may grant awards that are based on Performance Objectives or other performance
factors but that are not intended to qualify as performance-based compensation
under Section 162(m) of the Code. With respect to any Incentive that is intended
to qualify as performance-based compensation, the Committee shall designate the
Performance Objectives applicable to, and the formula for calculating the amount
payable under, an Incentive within 90 days following commencement of the
applicable Performance Cycle (or such earlier time as may be required under
Section 162(m)of the Code), and in any event at a time when achievement of the
applicable Performance Objectives remains substantially uncertain. For any
Performance Cycle, such Performance Objectives may be measured on an absolute
basis or relative to a group of peer companies selected by the Committee,
relative to internal goals or relative to levels attained in prior years. Prior
to the payment of any Incentive that is intended to constitute performance-based
compensation, the Committee shall certify in writing whether and the extent to
which the Performance Objectives were achieved for such Performance Cycle. The
Committee shall have the right to reduce or eliminate (but not to increase) the
amount payable under an Incentive that is intended to constitute
performance-based compensation.



Section 12 - Non-Employee Directors



12.1
Stock In Lieu of Compensation. The Board may determine that a portion of each
Non-Employee Director’s annual compensation shall be payable in the form of an
Incentive under the Plan. Each Non-Employee Director shall further be entitled
to elect to receive all or a portion of his or her annual compensation in the
form of Common Stock, instead of in cash. In either case, the number of shares
issued to the Eligible Director shall equal the quotient of:



a.
The amount of compensation payable in the form of Common Stock; divided by



b.
The Fair Market Value of Common Stock, determined as of the date the
compensation is otherwise paid or payable.




12.2
Other Grants and Awards. The Board may, whether annually or from time to time,
and whether pursuant to a formula or by means of the exercise of discretion,
grant or award Incentives to one or more Non-Employee Directors, which may
include shares of Common Stock not otherwise subject to vesting or forfeiture,
subject to such terms and conditions as the Board deems appropriate, except that
in no event shall the Fair Market Value of Common Stock covered by grants or
awards to any individual director hereunder exceed 200% of his or her annualized
compensation.




Section 13 - General Provisions



13.1    Amendment and Termination.


a.
The Board may amend or discontinue the Plan at any time; provided, however, that
no such amendment may



i.
without the approval of the shareholders, (A) increase, subject to adjustments
permitted herein, the maximum number of shares of Common Stock that may be
issued through the Plan, (B) materially increase the benefits accruing to
Participants under the Plan, (C) materially expand the classes of persons
eligible to participate in the Plan, (D) expand the types of Awards available
for grant under the Plan, (E) materially extend the term of the Plan, (F)
materially change the method of determining the exercise price of Options or
Stock Appreciation Rights, or (G) amend Section 13.1(b) to permit a reduction in
the exercise price of Options or SARs; or



ii.
materially impair, without the consent of the Participant, an Incentive
previously granted.





13

--------------------------------------------------------------------------------





b.
The Committee shall possess the authority to amend the terms of any individual
Incentive Agreement hereunder; provided, however, that no such amendment shall
materially impair the terms of any such Incentive without the consent of each
affected Participant and no such amendment shall: (a) reduce the Exercise Price
of an Option or the Base Amount applicable to a SAR; or (b) cancel or exchange
an outstanding Option or SAR for cash, another Incentive or for other Options
with a lesser Exercise Price or Base Amount, except to the extent such action is
contemplated under Section 3.5 hereof in connection with a corporate transaction
involving the Company or is not otherwise deemed to constitute a direct or
indirect repricing of such Option or SAR.




13.2
Transferability of Incentives. No Incentive granted hereunder shall be
transferred, pledged, assigned, hypothecated, alienated or otherwise encumbered
or sold by the holder thereof, whether by operation of law or otherwise, and
whether voluntarily or involuntarily (except in the event of the holder’s death
by will or the laws of descent and distribution) and neither the Board, the
Committee nor the Company shall be required to recognize any attempted
assignment of such rights by any Participant. During a Participant’s lifetime,
an Incentive may be exercised only by the Participant or by the guardian or
legal representative of such person. In the event of a purported assignment,
transfer or division which is otherwise prohibited hereunder, such Incentive,
whether or not vested, shall be forfeited and canceled, without the requirement
of further notice or the payment of compensation.




13.3
Withholding. The Company shall have the right to withhold from any payment or
distribution made hereunder, or to collect as a condition of any such payment or
distribution, any amount required by law to be withheld. Unless otherwise
provided in an Incentive Agreement, a Participant who is an Employee may satisfy
this obligation, in whole or in part, by directing the Company to withhold from
any payment or distribution shares of Common Stock having a Fair Market Value
equal to the minimum amount required to be withheld (or, if permitted by the
Committee, such other rate as will not cause adverse accounting consequences and
if permitted under IRS withholding rules) for federal and state tax purposes,
including payroll taxes. Common Stock withheld hereunder shall be valued at Fair
Market Value, determined as of the date on which such shares are otherwise
subject to settlement or distribution hereunder.




13.4    Change in Control.


a.
Unless otherwise provided in an Incentive Agreement, a Participant’s Separation
from Service without Cause or for Good Reason during the 24-month period
following a Change in Control shall have the following effect on the
Participant’s outstanding Incentives as of the date of the Participant’s
Separation Date: (i) all Options and SARs shall become immediately exercisable
with respect to 100% of the shares subject to such Options or SARS, and (ii) all
time-vesting restrictions on other Awards shall lapse. With respect to
outstanding Incentives subject to performance conditions, unless otherwise
provided in an Incentive Agreement, upon a Change in Control, all performance
measures will be disregarded and the Incentive will convert to a corresponding
time-vested Incentive at the target payout level, which will vest on the earlier
of (i) the last day of the Performance Cycle, provided the Participant remains
an Employee or consultant through the Performance Cycle, or (ii) the date of the
Participant’s Separation from Service without Cause or for Good Reason.



b.
In addition, in the event of a Change in Control, the Committee may in its sole
and absolute discretion and authority, without obtaining the approval or consent
of the Company’s shareholders or any Participant with respect to his or her
outstanding Incentives, take one or more of the following actions:



(i)
arrange for or otherwise provide that each outstanding Incentive shall be
assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”);



(ii)
require that all outstanding Options and SARs be exercised on or before a
specified date (before or after such Change in Control) fixed by the Committee,
after which specified date all unexercised Options and SARs shall terminate;



14

--------------------------------------------------------------------------------







(iii)
arrange or otherwise provide for the payment of cash or other consideration to
Participants representing the value of such Awards in exchange for the
satisfaction and cancellation of outstanding Awards; provided, however, that the
case of any Option or SAR with an exercise price that equals or exceeds the
price paid for a share in connection with the Change in Control, the Committee
may cancel the Option or SAR without the payment of consideration therefor; or



(iv)
make such other modifications, adjustments or amendments to outstanding
Incentives or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 3.5.




13.5    Additional Legal Requirements.


a.
Delivery of certificates representing shares of Common Stock issuable on the
exercise or vesting of an Incentive shall be made by the Company promptly after
receipt of notice of exercise and payment in full of the Exercise Price, if
applicable, or the vesting of the Incentive or the Company may effect such
delivery by means of book entry securities; provided, however, that the
Company’s obligation to deliver certificates or make a book entry hereunder: (a)
shall be contingent upon the execution of such agreements as the Company may
request; (b) shall be contingent upon provision for the withholding of any taxes
due upon the exercise or vesting of the Incentive; (c) may be postponed, in the
sole discretion of the Company, for any period necessary to list, register or
otherwise qualify the shares under Federal securities laws or any applicable
state securities laws; and (d) may be conditioned upon the making of such
additional representations and warranties or certifications as the Committee or
the Company may reasonably request.



b.
Incentives granted hereunder and Common Stock issued in connection therewith
shall be subject to all applicable Federal and state securities law
requirements. Notwithstanding any provision of the Plan or any Incentive
Agreement to the contrary, the Company shall have no obligation to issue Common
Stock to a Participant hereunder if the Company reasonably determines that such
issuance would constitute a violation of any applicable Federal or state
securities law or any rule or regulation promulgated thereunder. The inability
of the Company to issue Common Stock hereunder shall relieve the Company of any
liability for the delay or failure to issue or sell such shares.



c.
The obligation of the Company or any of its Affiliates to deliver Common Stock
to any Participant hereunder, or to deliver such stock free of restriction,
shall be subject to all applicable laws, regulations, rules and approvals deemed
necessary or appropriate by the Committee. Certificates for shares of Common
Stock issued hereunder may be legended, as the Committee shall deem appropriate.




13.6
Fractional Shares. No fractional shares shall be issued or delivered pursuant to
the Plan or any Incentive hereunder. The Committee shall determine whether cash,
securities, or other property shall be paid or transferred in lieu of a
fractional share or whether such fractional share or any rights thereto shall be
canceled, terminated, or otherwise eliminated.




13.7
Certificates. All certificates for shares of Common Stock issued hereunder shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan or any stock exchange upon which such shares
or other securities are then listed, and any applicable Federal or state laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.




13.8
Additional Holding Period. Notwithstanding any provision of this Plan to the
contrary, Common Stock issued with respect to any Incentive hereunder may be
subject to such further holding period as the Committee deems necessary or
appropriate.





15

--------------------------------------------------------------------------------






13.9
Governing Law. The Plan and any Incentive granted under the Plan shall be
governed by the laws of the State of Louisiana, without regard to the conflicts
of laws provisions thereof.




13.10
Other Benefits. Incentives granted to a Participant under the terms of the Plan
shall not impair or otherwise reduce such Participant’s compensation, life
insurance or other benefits provided by the Company or its Affiliates; provided,
however, that the value of Incentives shall not be treated as compensation for
purposes of computing the value or amount of any such benefit.




13.11
No Limit on Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company from adopting or continuing in effect other compensation
arrangements, which may, but need not, provide for the grant of options, stock
appreciation rights, restricted stock, and other types of Incentives provided
for hereunder (subject to shareholder approval of any such arrangement if
approval is required), and such arrangements may be either generally applicable
or applicable only in specific cases.




13.12
Status. A Ledger Account established hereunder, including units credited
thereto, shall be a bookkeeping entry only and shall not require the Company or
any Affiliate to segregate or otherwise earmark or reserve assets. No shares of
Common Stock shall be issued or issuable at the time units are credited to a
Ledger Account established hereunder.



Neither the Plan nor any Incentive shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments (including shares of Common Stock) from the
Company pursuant to an Incentive, such right shall be no greater than the right
of any unsecured general creditor of the Company.



13.13
Code Section 409A. If and to the extent units or other amounts credited to a
Ledger Account hereunder are deemed to constitute deferred compensation within
the meaning of Code Section 409A:



a.
If any amount is payable to a specified employee (as defined in Code Section
409A) on account of his or her Separation from Service, such payment shall be
delayed until the date determined in accordance with such section, without
liability for loss of investment opportunity or value on account of such delay.



b.
Any Incentive that may be paid or settled in one of two years hereunder shall be
paid or settled in the later year.



To the extent any Incentive granted hereunder is deemed deferred compensation
within the meaning of Code Section 409A, this Plan and any affected Incentive
Agreement shall be interpreted and construed in accordance with such section; if
the Committee reasonably determines that any Participant hereunder may be
subject to the tax imposed under Code Section 409A, notwithstanding any
provision of this Plan to the contrary, the Committee, in its discretion, may
amend or rescind the terms of any Incentive hereunder to the extent necessary or
advisable to avoid the imposition of such tax.



13.14
Incentive Agreements. The terms of each Incentive granted or awarded hereunder
shall be evidenced by an Incentive Agreement setting forth the terms and
conditions applicable to such Incentive; such agreement shall be made in writing
or by such electronic means as the Committee deems appropriate.




13.15
Clawback. Notwithstanding any other provisions of this Plan, any Incentive which
is subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).





16